Gilbert, J.
1. Neither the evidence nor the statement of the accused made voluntary manslaughter an issue. Accordingly the court did not err in failing to instruct the jury in regard to the law on that subject. Baker v. State, 111 Ga. 141 (2), 142 (36 S. E. 607).
2. The request that the case of Smith v. State, 125 Ga. 300 (54 S. E. 124), be reviewed and overruled is denied.
3. The evidence authorized the verdict, apd none , of the assignments of error show cause for a reversal.

Judgment affirmed.


All the Justices concur.